Citation Nr: 0839574	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) on the basis of service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Togus, Maine, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
October [redacted], 2005; the cause of death was pancreatic cancer, 
with no other contributory factors noted.  

2.  At the time of the veteran's death, service connection 
had been established for spondylosis of the lumbar spine, 
evaluated as 40 percent disabling; degenerative joint disease 
of the right hip with status post total right hip 
replacement, evaluated as 30 percent disabling; postoperative 
patellectomy of the right knee with ankylosis, evaluated as 
30 percent disabling; and the residuals of three service 
connected scars, each evaluated as zero percent disabling.  
The combined evaluation was 80 percent, and individual 
unemployability had been in effect from May 2000 (to include 
a brief period in 2000 when a temporary total 100 percent 
rating was assigned).  

3.  There is no medical evidence of a relationship between 
any of the veteran's service connected disabilities and the 
pancreatic cancer that resulted in his death.

4.  There is no medical evidence of a relationship between 
active service and the pancreatic cancer that resulted in the 
veteran's death. 

5.  The veteran's death was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment, or an event which was not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  The veteran's service connected disabilities were not the 
principal or a contributory cause of the veteran's death, and 
the cause of the veteran's death was not incurred due to 
active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2008). 

2.  The veteran's death was not the result of VA medical 
treatment.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 
C.F.R. § 3.358(c)(3), (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the appellant was provided with preadjudication 
VCAA notification for the issue of service connection for the 
cause of death in letters dated December 2005 and January 
2006.  These letters told the appellant what evidence was 
needed to substantiate the claim for service connection for 
the cause of the veteran's death.  She was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with her authorization VA 
would obtain private medical records on her behalf or she 
could submit the records.  

The appellant was provided with additional VCAA notice 
pertaining to DIC based on the provisions of 38 U.S.C.A. 
§ 1151 in a March 2006 letter.  This letter told the 
appellant what the evidence must show in order to 
substantiate the claim for DIC based on 38 U.S.C.A. § 1151.  
She was again informed that VA would obtain service records, 
VA records, and records from other Federal agencies, and that 
with her authorization VA would obtain private medical 
records. 

An August 2006 letter provided the appellant with information 
regarding the assignment of disability evaluations and 
effective dates.  The failure to provide the information 
pertaining to disability evaluations is harmless, in that 
disability evaluations are not assigned in either service 
connection for the cause of death cases or DIC based on 
38 U.S.C.A. § 1151.  The timing deficiency for the 
information regarding effective dates was remedied by the 
fact that the appellant's claim was readjudicated by the RO 
in February 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

At this juncture, the Board notes that the December 2005 VCAA 
letter did not provide the appellant with a listing of the 
veteran's service connected disabilities.  However, the Board 
finds that this does not result in any harm to her claim.  
Although the appellant's original claim was for service 
connection for the cause of death and this claim has been 
properly appealed to the Board, it is clear from her many 
letters and her testimony at the May 2007 hearing that she 
believes the cause of the veteran's death was related to 
treatment received at VA facilities, and not to any event or 
disease contracted during active service.  Furthermore, the 
appellant and her witnesses displayed actual knowledge of the 
veteran's service connected disabilities at the May 2007 
hearing.  Therefore, there is no harm to the appellant in 
proceeding with the adjudication of her claim without 
additional notification. 

The Board further finds that the duty to assist the appellant 
in the development of her claim has been met.  All private 
records identified by the appellant have been obtained, as 
have all relevant VA treatment records.  The appellant 
offered testimony regarding her appeal at a hearing at the 
RO.  Two opinions have been obtained from VA doctors in this 
case.  There is no indication of any outstanding records that 
would affect the outcome of these appeals.  Therefore, the 
Board will proceed with the adjudication of the appellant's 
claims. 

Service Connection for the Cause of Death

The appellant has not offered any specific contentions in 
regards to the claim for service connection for the cause of 
the veteran's death.  

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  There is 
no evidence that the veteran's service connected disabilities 
were related to the cause of the veteran's death from 
pancreatic cancer.  Furthermore, there is no evidence of the 
pancreatic cancer that led to the death of the veteran in 
service, or until many decades after discharge from service.  

The facts of this case can be briefly summarized.  

The veteran's death certificate shows that he died on October 
[redacted], 2005.  The cause of death was pancreatic cancer.  There 
were no other causes listed.  An autopsy was not conducted.  

At the time of the veteran's death, service connection had 
been established for spondylosis of the lumbar spine, 
evaluated as 40 percent disabling; degenerative joint disease 
of the right hip with status post total right hip 
replacement, evaluated as 30 percent disabling; postoperative 
patellectomy of the right knee with ankylosis, evaluated as 
30 percent disabling; and the residuals of three service 
connected scars, each evaluated as zero percent disabling.  
The combined evaluation was 80 percent.  Individual 
unemployability had been in effect from May 2000, with a 
brief period in 2000 when a temporary total 100 percent 
rating was assigned.  

A review of the service medical records is negative for 
evidence of treatment for or a diagnosis of pancreatic 
cancer.  

The post service medical records show that pancreatic cancer 
was first discovered in 2002 during a work up prior to 
scheduled surgery for the left knee.  Testing and exploratory 
surgery determined that the tumor was inoperable.  The 
veteran declined all but palliative treatment.  The tumor was 
discovered to have metastasized in the spring of 2005.  
Afterwards, the veteran's condition gradually deteriorated 
and he expired in October 2005.  

Service connection for the cause of the veteran's death is 
not warranted because the disease that led to the death of 
the veteran, pancreatic cancer, was first discovered nearly 
45 years after the veteran's discharge from service.  There 
is no contention, indication, or suggestion in the evidence 
that any incident in service led to the development of 
pancreatic cancer.  There is no medical opinion or evidence 
to suggest even the possibility of a relationship between the 
veteran's pancreatic cancer and active service.  Furthermore, 
there is no medical opinion or evidence to suggest even the 
possibility of a relationship between the veteran's 
pancreatic cancer and his service connected disabilities.  
Therefore, as there is no evidence of a relationship between 
active service and the disability which led to the death of 
the veteran, entitlement to service connection for the cause 
of the veteran's death is not established. 
DIC based on 38 U.S.C.A. § 1151

The appellant contends that the veteran's death is the result 
of medications administered and treatment choices made by a 
VA hospital.  She believes that the cause of the veteran's 
death was not pancreatic cancer, but rather toxicity due to 
the medication Allopurinol.  She also believes that the 
decision to first delay surgery for the veteran's left knee 
and then to conduct it three years later contributed to the 
veteran's death.  The appellant notes that she is a 
registered nurse and that she has some degree of medical 
knowledge. 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  See also, 38 C.F.R. § 3.361.

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  An 
appellant cannot meet this burden simply by presenting lay 
testimony, because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). 

As noted above, the veteran's death certificate shows that he 
died on October [redacted], 2005.  The cause of death was pancreatic 
cancer, and no other contributing causes were listed.  An 
autopsy was not conducted.  

The evidence shows that pancreatic cancer was first 
discovered in 2002 during a work up prior to scheduled 
surgery for the left knee.  Testing and exploratory surgery 
determined that the tumor was inoperable.  The veteran 
declined all but palliative treatment.  The presence of the 
tumor was demonstrated on both VA and private records.  A 
June 2002 biopsy report was highly suspicious for invasive 
carcinoma.

During this period, August 2002 records state that the 
veteran's medications included Allopurinol.  

Subsequent private and VA medical records reveal that the 
veteran's tumor was determined to be of a slow growing 
variety.  April 2003 VA treatment records note that it was 
possible the veteran had pancreatitis instead of pancreatic 
carcinoma.  An October 2003 private biopsy was negative for 
identification of invasive carcinoma.  However, subsequent 
computed tomography scans confirmed the presence of the 
tumor.  

Due to the slow growing nature of the tumor, January 2005 VA 
records show that it was determined that the veteran's left 
knee surgery was now feasible.  This was conducted in April 
2005.  Follow up records were negative for infection or 
inflammation.  

The veteran began to complain of abdominal pain not long 
after his left knee surgery.  A computed tomography scan 
revealed that the tumor had metastasized into the liver in 
April 2005.  Afterwards, the veteran's condition gradually 
worsened.  Both of his legs were noted to be greatly swollen 
by August 2005.  

The veteran was admitted to a private hospital in October 
2005 after attempts to provide him with comfort at home 
failed.  The admitting records note that the veteran had a 
history of pancreatic cancer with recent identification of 
hepatic metastatic disease.  There was no cyanosis, 
tenderness or edema of the extremities at admittance.  The 
veteran expired four days latter.  The final diagnosis was 
pancreatic cancer.  

A March 2006 letter from the veteran's treating VA physician 
states that during preoperative evaluation prior to a 
scheduled left knee total replacement, a gastrointestinal 
malignancy was diagnosed.  The veteran was felt to have 
unresectable pancreatic carcinoma.

The veteran's claims folder was forwarded to a VA doctor for 
study and review in August 2006.  The doctor noted that 
voluminous clinical notes in the electronic medical record 
were also reviewed.  The events concerning the initial 
discovery of the tumor in 2002 were recounted.  The veteran's 
case had been evaluated by the tumor board in July 2002, and 
while the opinion was that the lesion was probably 
inoperable, the veteran was scheduled to see a surgeon to 
determine whether there was any chance of complete surgical 
removal.  August 2002 surgery confirmed the presence of a 
mass infiltrating the pancreas and extending to the left of 
and surrounding the superior mesenteric artery and vein.  
This was determined to be unresectable periampullary cancer, 
and a gastrojejunostomy was performed.  The veteran was then 
referred back to oncology for ongoing palliative care.  

The August 2006 doctor determined that there was no evidence 
of improper care or negligence on the part of the VA.  There 
was no delay in treatment, and the suspicions prior to 
surgery had been confirmed by surgery.  There was no 
additional disability or death caused by hospital care, 
medical or surgical treatment or examination furnished the 
veteran by VA.  There was also no additional disability or 
death caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar incident or fault on the 
part of the VA.  

Following the receipt of additional evidence, the veteran's 
claims folder was forwarded to a second VA doctor in February 
2008.  After a review of the record, this doctor opined that 
it was less likely than not that the veteran had additional 
disability after his total left knee replacement at the VA in 
April 2005.  The medical reports revealed no complications or 
infection related to the left knee surgery.  The veteran's 
elevated white cell counts had been due to the metal stent in 
the pancreas, which had been placed in February 2004.  The 
bilateral leg swelling noted in August 2005 was due to the 
complications from the advancing pancreatic cancer and not 
the knee surgery conducted four months earlier.  The 
veteran's cause of death was pancreatic cancer, and he had 
metastatic disease from the primary cancer site to the liver.  
The cause of death was listed as pancreatic cancer and not 
Allopurinol toxicity.  

The Board finds that entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 is not supported by the evidence.  

The appellant contends that the cause of the veteran's death 
was the result of toxins from the use of Allopurinol.  
However, the record clearly shows that the cause of the 
veteran's death was pancreatic cancer.  As noted by the 
appellant, there was some testing in 2003 which placed doubt 
on this diagnosis.  However, subsequent VA and private 
records confirmed the diagnosis.  The veteran's private 
terminal hospital records state that the cause of death was 
pancreatic cancer, and there was no notice of the use of 
Allopurinol.  

In summary, the medical evidence leads to the conclusion that 
the cause of the veteran's death was pancreatic cancer.  
There is no medical opinion, other than the appellant's, that 
suggest the veteran's death was due to Allopurinol toxicity 
or complications from knee surgery.  The Board notes that the 
appellant has indicated that she is a registered nurse, and 
as such her opinion is entitled to some weight.  However, she 
had not offered any explanation to bolster her opinion.  
Furthermore, it is outweighed by opinions of the two VA 
doctors, both of whom exceed the appellant in expertise and 
had the advantage of a review of the veteran's entire medical 
record.  These opinions both found that there was no 
additional disability or death caused by VA hospital care, 
medical or surgical treatment or examination, and there was 
also no additional disability or death caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar incident or fault on the part of the VA.  
The February 2008 opinion appears to dismiss the possibility 
of Allopurinol playing a role in the veteran's death.  The 
preponderance of the evidence is against the veteran's claim 
and entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted. 


ORDER

Entitlement to DIC on the basis of service connection for the 
cause of the veteran's death is denied

Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


